EXHIBIT 99.1 Condensed Consolidated Interim Financial Statements September 30, 2012 (Stated in United States Dollars) (Unaudited) Table of Contents Condensed Consolidated Interim Statements of Financial Position - 2 - Condensed Consolidated Interim Statements of Comprehensive Income - 3 - Condensed Cznsolidated Interim Statements of Cash Flows - 4 - Condensed Consolidated Interim Statements of Changes in Shareholders’ Equity - 5 - Notes to the Condensed Consolidated Interim Financial Statements 1.
